848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James C. JUDGE, Jr., Plaintiff-Appellant,v.Gloria J. RICHARDSON, Thomas L. Patten, Jacqueline E. Moss,and Sandra J. Johnson, Defendants-Appellees.
No. 87-2200.
United States Court of Appeals, Sixth Circuit.
May 18, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's judgment dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the plaintiff's brief, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In a complaint filed pursuant to 42 U.S.C. Sec. 1983, plaintiff alleged that defendants, members of the Michigan Parole Board, improperly revoked his parole without first establishing that he had violated the conditions of his parole.  Plaintiff requested compensatory damages only.


3
The district court determined that parole board members acting pursuant to their official duties are immune from suit for damages.  Finding that plaintiff presented no facts which would entitle him to relief, the district court dismissed the complaint as frivolous under Sec. 1915(d).


4
Upon review we conclude that dismissal under 28 U.S.C. Sec. 1915(d) was proper.   See Harris v. Johnson, 784 F.2d 222 (6th Cir.1986);  Malone v. Colyer, 710 F.2d 258 (6th Cir.1983).


5
Accordingly, the judgment of dismissal, filed November 23, 1987, is hereby affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.